One of the questions was whether the breaking of the pulley which injured the deceased was caused by the defendants' negligence. In order to sustain his action, it was necessary for the plaintiff to prove that it was. The evidence that the first pulley, which was "of the same form of construction and material, and used for the same purpose and in the same *Page 212 
way" as the last one, broke a short time before the accident; that both pulleys were driven by a tight belt; and that the tightness of the belt and the danger of its breaking the shaft or pulley were called to the attention of the defendants, was admissible in connection with the other evidence. It tended to prove that the breaking of the pulley at the time of the accident was caused by a tight belt, and that the defendants were chargeable with notice of the defect and the danger likely to result from it. Boyce v. Railroad, 43 N.H. 627; Darling v. Westmoreland, 52 N.H. 401; Smith v. Railroad, 63 N.H. 25; Haseltine v. Railroad, 64 N.H. 545.
The closing argument of the plaintiff's counsel, that the defendants "were so anxious for production that they took down the remnants of the pulley while the girl lay bleeding upon the floor," contained no statement of fact which the evidence did not tend to prove, and was legitimate.
Exceptions overruled.
CHASE, did not sit: the others concurred.